         Case 1:20-cr-00084-AJN Document 115 Filed 09/10/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,                                                         9/10/21


                 –v–                                                           20-cr-84 (AJN)

                                                                                   ORDER
  Ralph Berry,

                        Defendant.



ALISON J. NATHAN, District Judge:

       For the reasons stated on the record at the September 9, 2021 conference, the Court

GRANTS the Government’s motion in limine and DENIES the Defendant’s motion to preclude

and renewed motion to dismiss the Indictment.

       This resolves Dkt. Nos. 90, 91, 111.

       SO ORDERED.


Dated: September 10, 2021                        __________________________________
       New York, New York                                 ALISON J. NATHAN
                                                       United States District Judge
